Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, & 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to 35 U.S.C. 101, Claims 1-6, 8, & 11-23 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, and hence the previous grounds of rejection under 35 U.S.C. 101 of Claims 1-6, 8, & 11-23 have been withdrawn.
The present invention is not properly interpreted as being directed towards the abstract idea of certain methods of organizing activity because it is not reasonably interpreted as mathematical concepts, mental processes, or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
Furthermore, even assuming, arguendo, that the present invention were directed towards an abstract idea, it nonetheless includes additional elements that integrate any purported abstract ideas into a practical application. Specifically, paragraphs [0028-0030] of the present Specification disclose that the present invention recites improvements over conventional systems enable a healthcare facility that utilizes cloud-based PACS to remain operational even when a network connection between the 
For the aforementioned reasons, Claims 1-6, 8, & 11-23 are patent eligible and the previous grounds of rejection of Claims 1-6, 8, & 11-23 under 35 U.S.C. 101 are withdrawn.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
The combination of Wright (US20140142984) in view of Sorenson (US20150127379), Vesper (US Patent Publication 20110110568), and Crucs (US Patent Publication 20100010983) does not teach or suggest detecting a disconnection between a local server of the first healthcare facility and the cloud server, wherein the local server of the first healthcare facility is configured to access the first local repository and store medical data into the first local repository while the connection is disconnected; detecting a reconnection between the local server of the first healthcare facility and the cloud server; receiving, from the local server of the first healthcare facility and in response to detecting the reconnection of the disconnected connection, the medical data stored into the first local repository during the disconnection; receiving, from the first healthcare facility, diagnostic reservation information, wherein the diagnostic reservation information comprises: timing information for a future diagnosis date of a patient at the second healthcare facility, and diagnosis information that associates the diagnostic reservation information with a medical image of the patient stored in the cloud server; receiving, from the second healthcare facility before the 
For the aforementioned reasons, the rejections of Claims 1-6, 8, & 11-23 under 35 U.S.C. 103 are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.